IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                November 2, 2007
                                No. 07-30011
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

SHANNON DWAYNE NELSON, also known as Dawayne Anderson

                                           Defendant-Appellant


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                         USDC No. 2:05-CR-20207-1


Before KING, DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*
      Shannon Dwayne Nelson appeals his guilty-plea conviction for possession
of a firearm by a convicted felon in violation of 18 U.S.C. §§ 922(g)(1) and 924.
He argues that the district court erred in accepting his guilty plea because the
factual basis was not sufficient to establish that he knowingly possessed the
firearm.




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-30011

      Our review of the record is for plain error only. United States v. Olano,
507 U.S. 725, 731-37 (1993). Although Nelson denied knowledge of possession
of the firearm subsequent to his arrest and prior to his mistrial, he knowingly
and voluntarily admitted guilt of the elements of the crime, including knowing
possession of the firearm at the rearraignment hearing. Our review of the
record, including the indictment, the factual stipulation, the rearraignment
transcript, and the presentence report, demonstrates that Nelson’s guilty plea
was supported by a sufficient factual basis, and the district court’s acceptance
of his plea was not plainly erroneous. See United States v. Reasor, 418 F.3d 466,
470 (5th Cir. 2005); see also United States v. Dyer, 136 F.3d 417, 425 n.13
(5th Cir. 1998); United States v. Ammirato, 670 F.2d 552, 555 (5th Cir. 1982).
      AFFIRMED.




                                       2